EXHIBIT 10.2

 

Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between emerald bioscience, Inc. (the “Company”) and Douglas cesario
(“Employee”), on April 29, 2020, with respect to the following facts:

 

RECITALS

 

A. On May 25, 2018, Employee and the Company entered into an Executive
Employment Agreement (“Executive Employment Agreement”).

 

B. Employee’s employment with the Company will terminate as of May 15, 2020 (the
“Termination Date”) and according to the terms and conditions of the Executive
Employment Agreement, Employee is entitled to certain severance payments so long
as Employee executes this Agreement. By execution hereof, Employee understands
and agrees that this Agreement is a compromise of doubtful and disputed claims,
if any, which remain untested; that there has not been a trial or adjudication
of any issue of law or fact herein; that the terms and conditions of this
Agreement are in no way to be construed as an admission of liability on the part
of Releasees (as defined below) and that Releasees deny liability and intend
merely to avoid future litigation.

 

In consideration of the aforementioned recitals and the mutual covenants and
conditions set forth below and in full settlement of any and all claims arising
out of the Employee’s employment or the termination of that employment, the
Employee and Company hereby agree as follows:

 

AGREEMENT

 

 

1.

Separation Pay. In consideration of Employee signing this Agreement, and the
covenants and releases given herein, the Company agrees to, upon the Termination
Date becoming effective, (a) pay Employee the gross sum of $125,000, less
federal and state withholdings, in accordance with the Company’s standard
biweekly payroll practice (the equivalent of thirteen bi-weekly payments of
$9,615.38 with the first payment on June 5, 2020 and the last payment November
20, 2020), and (b) continue the Company’s healthcare benefits (for similarly
situated executives as amended from time to time), for a period of six months
from the Termination Date (“Severance Pay”). Employee acknowledges that Employee
would not be entitled to receive the Severance Pay absent this Agreement and the
Executive Employment Agreement. The Company will pay the Severance Pay to
Employee as salary continuation pursuant to the terms of Section III.B. of the
Executive Employment Agreement.

 

 

 

 

2.

General Release. Employee, individually and on behalf of Employee’s heirs,
assigns, executors, successors and each of them, hereby unconditionally,
irrevocably and absolutely releases and discharges the Company, each of its
subsidiaries and affiliates and each of their respective directors, officers,
employees, agents, successors and assigns, and any related corporations and/or
entities (“Releasees”) from any and all losses, liabilities, claims, demands,
causes of action or suits of any type, known or unknown, including but not
limited to claims related directly or indirectly to Employee's employment with
Releasees, and the termination of Employee's employment with Releasees,
including claims for age discrimination in violation of the Age Discrimination
and Employment Act and/or California Fair Employment and Housing Act, as well as
all claims for wrongful termination, constructive wrongful termination,
employment discrimination, harassment, retaliation, defamation, fraud,
misrepresentation, infliction of emotional distress, violation of privacy
rights, and any other claims under any state or federal law. This release also
includes any claim for any and all other contractual severance, bonus,
commission, other compensation or any other benefits pursuant to any other
agreement, policy, and/or procedure of the Company. Employee further represents
that Employee has not and will not institute, prosecute or maintain on
Employee’s own behalf, before any administrative agency, court or tribunal, any
demand or claim of any type related to the matters released herein.

 

 

 

 

3.

Employee expressly waives all of the benefits and rights granted to Employee
pursuant to California Civil Code section 1542, and any other applicable state
or federal law. Section 1542 reads as follows:

  

 

A – 1



 

  

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 



 

Employee certifies that Employee has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
Employee fully understands all of the same.

 

 

4.

Confidentiality. Employee hereby agrees that, except as required by law or court
order, Employee will not describe or discuss the Company’s or any of its
subsidiaries’ business dealings and/or confidential information with any third
party, and will not describe or discuss this Agreement with any third party
other than Employee’s tax or legal advisors. Employee further agrees Employee
will comply with any continuing obligations under any employment agreement
and/or proprietary information agreement, including but not limited to
protection of the Company’s or its subsidiaries’ trade secrets and
nonsolicitation obligations.

 

 

 

 

5.

ADEA and OWBPA Waiver. mployee agrees that he is releasing any and all claims
for age discrimination under the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act (“OWBPA”), and any federal, state or
local fair employment acts arising up to and through the date of his execution
of this Agreement. Employee further agrees that, (i) Employee is receiving
consideration beyond that which he otherwise would have been entitled to before
signing this Agreement; (ii) Employee is hereby advised to consult with an
attorney of his choice prior to the execution of this Agreement; (iii) Employee
has been given twenty-one (21) days from the date of receipt of this Agreement
to decide whether or not to execute it; and (iv) Employee has seven (7) days
from the execution of this Agreement to revoke its execution as to claims under
the ADEA, in which case this Agreement becomes null and void as to ADEA claims
if he elects revocation in that time. This Agreement is not effective until the
eighth day after Employee executes the Agreement, assuming he does not give
notice of revocation of this Agreement pursuant to the notice provisions herein
during the seven (7) day period that follows that execution. Employee
understands that the release in this Section 5 does not apply to rights and
claims that may arise after the date on which Employee signs this Agreement.

 

 

 

 

 

In the event that Employee chooses not to sign this Agreement, or chooses to
revoke this Agreement once signed, Employee will not receive the Separation Pay
or any other consideration Employee would not be entitled to in the absence of
this Agreement.

   

 

A – 2



 

 

 

6.

General Provisions.

  

 

a.

Employee acknowledges that Employee has been given the opportunity to consult
with Employee’s own legal counsel with respect to the matters referenced in this
Agreement, and that Employee has obtained and considered the advice of such
legal counsel as they deem necessary or appropriate, such that they have
voluntarily and freely entered into this Agreement.

 

 

 

 

b.

This Agreement contains the entire agreement between Employee and the Company
and there have been no promises, inducements or agreements not expressed in this
Agreement.

 

 

 

 

c.

The provisions of this Agreement are contractual, not merely recitals, and shall
be considered severable, such that if any provision or part thereof shall at any
time be held invalid under any law or ruling, any and all such other
provision(s) or part(s) thereof shall remain in full force and effect and
continue to be enforceable.

 

 

 

 

d.

This Agreement may be pled as a full and complete defense and may be used as the
basis for an injunction against any action, suit, or proceeding that may be
prosecuted, instituted, or attempted by Employee in breach thereof.

 

 

 

 

e.

This Agreement shall be interpreted, construed, governed and enforced in
accordance with the laws of the State of California.

 

 

 

 

f.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

 

 

 

g.

In any action to enforce this Agreement, the prevailing party shall be entitled
to recover all reasonable attorneys’ fees and costs it expended in the action.

 

 

 

 

h.

Nothing in this Agreement shall be construed as an admission or any liability or
any wrongdoing by any party to this Agreement.

 

 

 

 

i.

This Agreement shall not be construed against any party on the grounds that such
party drafted the Agreement.

 

 

 

 

j.

Each of the Company’s subsidiaries and affiliates shall be deemed to be a
third-party beneficiary of this Agreement.

  

[Remainder of Page Intentionally Left Blank]

 

 

A – 3



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of April
29, 2020.

 

EMERALD BIOSCIENCE, INC.

 

____________________________________

Signature

 

____________________________________

Name

 

____________________________________

Title

DOUGLAS CESARIO

 

 

 

________________________________________

Signature

 

 

  

 

 